DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 07/25/2022 have been entered.

3.	This application has pending claim(s) 1-24.

4.	Applicants arguments filed on 07/25/2022, with respect to the rejection(s) under 
35 U.S.C. 102 have been fully considered and are persuasive. The rejection(s) under 
35 U.S.C. 102 have been withdrawn. 
REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant 
invention is related to laser scanning and tool tracking imaging in a light deficient environment.

Prior art was found for the claims as follows:
Blanquart et al., [US Pub. No.: 2014/0163319 A1].
Re. Claim 1, Blanquart discloses:
A system comprising: an emitter for emitting pulses of electromagnetic radiation [a emitter configured to emit a pulse of electromagnetic radiation | Fig.1 el 100 0045]; 
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation [pixel array receives electromagnetic energy and produces a data set that corresponds (in time) with each specific electromagnetic partition 105. |0045]; 
and a controller comprising a processor in electrical communication with the image sensor and the emitter [The emitter 100 may pulse light in a plurality of electromagnetic partitions 105, |0045]; 
wherein the controller synchronizes timing of the pulses of electromagnetic radiation during a blanking period of the image sensor [controlling a light source through duration, intensity or both, pulsing a component controlled light source during the blanking period |0003]; 
and wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a laser scanning pattern [an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources, such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled |0044].

7.	Applicant uniquely claimed a distinct feature in the instant invention, which are 
not found in the prior art, either singularly or in combination. The feature is 

“wherein the controller synchronizes operations of the emitter and the image sensor such
that the emitter pulses the electromagnetic radiation during a blanking period of the image sensor; and wherein the emitter comprises a source of electromagnetic radiation that is configured to pulse electromagnetic radiation in a laser scanning pattern.”

This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the issue fee. Such submissions should be clearly labeled “Comments on 
Statement of reasons for Allowance.”

9.	Claims 1-24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488